                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

INSURED FINANCIAL SERVICES, a
Nebraska Limited Liability company,
Assignee,                                                8:18-CV-93

                   Plaintiff,

vs.                                                         ORDER

STATE FARM FIRE AND
CASUALTY COMPANY,

                   Defendant.


       This matter is before the Court on the Magistrate Judge's Order and
Findings and Recommendation (filing 79) recommending that the Court
dismiss the plaintiff's claims. The Court will adopt the Magistrate Judge's
findings and recommendation.
       The plaintiff's repeated failure to comply with the Court's discovery
orders is well-documented in the Magistrate Judge's findings. See filing 79 at
1. Most recently, the Magistrate Judge entered an order (filing 72) on
September 16, 2019, directing the plaintiff to produce certain documents. The
plaintiff did not object to the Magistrate Judge's order, and did not comply with
the order either. See filing 75. The defendant filed a motion to compel (filing
74), and the Magistrate Judge entered an order (filing 76) on October 18, again
ordering the plaintiff to comply. The plaintiff neither objected nor complied, so
on    November 14,     the Magistrate     Judge   entered    his findings and
recommendation (filing 79). The time for objecting to the findings and
recommendation has now passed. See NECivR 72.2(a); see also Fed. R. Civ. P.
6(d); NECivR 6.1. No objection or other response has been made.
      An involuntary dismissal for failure to comply with the Court's orders is
within the Court's discretion. Fed. R. Civ. P. 37(b)(2)(A)(v); see Fed. R. Civ. P.
41(b); see also Schooley v. Kennedy, 712 F.2d 372, 373-74 (8th Cir. 1983). And
28 U.S.C. § 636(b)(1) provides for de novo review only when a party objected to
the magistrate's findings or recommendations. Peretz v. United States, 501
U.S. 923 (1991). The failure to file an objection eliminates not only the need for
de novo review, but any review by the Court. Thomas v. Arn, 474 U.S. 140
(1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609 (8th Cir. 2009).
Accordingly, the Court deems any objection to the Magistrate Judge's findings
and recommendation waived, and will adopt the findings and recommendation.


      IT IS ORDERED:

      1.    The Magistrate Judge's findings and recommendation (filing
            79) are adopted.

      2.    The plaintiff's complaint is dismissed with prejudice.

      3.    A separate judgment will be entered.

      Dated this 3rd day of December, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
